                                                    Entered on Docket
                                                    April 28, 2021
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA
 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
                                                The following constitutes the order of the Court.
     456 Montgomery Street, Floor 20
 3                                              Signed: April 28, 2021
     San Francisco, CA 94104
     Tel.: (415) 616-0466
 4   Fax: (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com
 6   Attorneys for Debtor,                          ______________________________________________
     Evander Frank Kane                             Stephen L. Johnson
 7                                                  U.S. Bankruptcy Judge

 8                           UNITED STATES BANKRUPTCY COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11    In re                                              Case No. 21-50028-SLJ
                                                         Chapter 7
12    EVANDER FRANK KANE,
                                                         Adv. Proc. No. 21-05010
13    Debtor.
14                                                       ORDER GRANTING STIPULATION TO
                                                         EXTEND TIME TO RESPOND TO
15                                                       COMPLAINT
      LONE SHARK HOLDINGS, LLC
16
                      Plaintiff
17
      v.
18
      EVANDER FRANK KANE
19
                      Defendant
20

21

22            Plaintiff, Lone Shark Holdings, LLC (“Plaintiff”), and Defendant, Evander Kane
23   (“Defendant”), having entered into a Stipulation to Extend Time to Respond to Complaint (the
24   “Stipulation”) and good cause appearing:
25            IT IS ORDERED that:
26            1.     The Stipulation is approved.
27

28
     ORDER EXTENDING TIME                                                                            1

 Case: 21-05010        Doc# 10     Filed: 04/28/21     Entered: 04/28/21 16:09:36      Page 1 of 3
 1           2.     The time for Defendant to respond to the complaint in this adversary proceeding

 2   is extended to June 4, 2021.

 3           3.     This Order is without prejudice to the Parties entering into a further extension of

 4   time.

 5                                        ** END OF ORDER **
      Approved as to form:
 6

 7   BALCH & BINGHAM LLP
 8
     /s/ Jeremy L. Retherford
 9
     Jeremy L. Retherford
10   Attorneys for Lone Shark
     Holdings, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     ORDER EXTENDING TIME                                                                                 2

 Case: 21-05010       Doc# 10       Filed: 04/28/21   Entered: 04/28/21 16:09:36        Page 2 of 3
 1   Court Service List:

 2   ECF PARTICIPANTS ONLY

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     ORDER EXTENDING TIME                                                                   3

 Case: 21-05010      Doc# 10   Filed: 04/28/21   Entered: 04/28/21 16:09:36   Page 3 of 3
